Case 1:19-cv-04734-DLI-SMG Document 7 Filed 09/13/19 Page 1 of 3 PageID #: 50



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK


MEGA FUNDING CORP.,

                               Plaintiff,
                                                      Civ. Action No. 19-04734(DLI)
                   v.
                                                      NOTICE OF MOTION TO REMAND
PEA CAB CORP., and PERSEFONE
MANDELOS, a/k/a PERSEFONE C.
MANDELOS,                                             ORAL ARGUMENT REQUESTED
                               Defendants.



        PLEASE TAKE NOTICE, that upon the Affirmation of Deborah B. Koplovitz, dated

September 13, 2019, and upon the Memorandum of Law, Mega Funding Corp., by its attorneys,

Anderson Kill P.C., shall move before the Honorable Dora L. Irizarry, Chief Judge for the

Eastern District of New York, in her Courtroom, located at the United States District Court for

Eastern District of New York, located at 225 Cadman Plaza East, Brooklyn, New York 11201, at

a date and time to be determined by the Court, for an Order:

                        (i)    Remanding Plaintiff’s Motion for Summary Judgment in Lieu of

Complaint back to the Supreme Court for the State of New York, County of Queens pursuant to

28 U.S.C. §§1334(c), 1452(b); and


                        (ii)   providing such other and further relief as necessary.


        PLEASE TAKE FURTHER NOTICE THAT PURSUANT TO LOCAL RULE 6.1(b) IF

YOU INTEND TO OPPOSE THE MOTION, YOU MUST SERVE ON THE MOVANT'S

COUNSEL AND FILE WITH THE CLERK OF THE, WRITTEN OPPOSITION TO THE

MOTION NO LATER THAN FOURTEEN (14) DAYS AFTER SERVICE OF THE MOTION



docs-100197042.1
Case 1:19-cv-04734-DLI-SMG Document 7 Filed 09/13/19 Page 2 of 3 PageID #: 51



PAPERS. IN THE EVENT NO WRITTEN OPPOSITION IS SERVED AND FILED,

PLAINITFF RESERVES ITS RIGHTS TO REQUEST THAT THE COURT CONSIDER THIS

MOTION AS UNOPPOSED.


Dated:    New York, New York
          September 13, 2019

                                      ANDERSON KILL P.C.

                                      By: /s/ Deborah B. Koplovitz
                                          Deborah B. Koplovitz
                                          1251 Avenue of the Americas, 42nd Floor
                                          New York, New York 10020
                                          Tel: (212) 278-1000
                                          Fax: (212) 278-1733

                                          Attorneys for Mega Funding Corp




                                      2
docs-100197042.1
Case 1:19-cv-04734-DLI-SMG Document 7 Filed 09/13/19 Page 3 of 3 PageID #: 52



                                     SERVICE LIST

By first class mail:




Notice by Electronic Transmission via ECF:




docs-100197042.1
